Exhibit 10.19

NON-EMPLOYEE BOARD MEMBER

GILEAD SCIENCES, INC.

STOCK OPTION AGREEMENT

RECITALS

A. Optionee is to render valuable services to the Corporation as a non-employee
Director, and this Agreement is executed pursuant to, and is intended to carry
out the purposes of, the Plan in connection with the Corporation’s grant of an
option to Optionee in his or her capacity as a non-employee Director.

B. All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix.

NOW, THEREFORE, the Corporation hereby grants an option to Optionee upon the
following terms and conditions:

1. Grant of Option. The Corporation hereby grants to Optionee, as of the Grant
Date, an option to purchase the Option Shares under the Plan. The number of
Option Shares purchasable under the option, the applicable vesting schedule for
the option, the exercise price per share and the remaining terms and conditions
governing the option shall be as set forth in this Agreement.

AWARD SUMMARY

 

Optionee:

   «FIRST_NAME» «MIDDLE_NAME» «LAST_NAME» Grant Date:    «OPTION_DATE» Exercise
Price:    «OPTION_PRICE» per share Number of Option Shares:    «SHARES_GRANTED»
shares of Common Stock Expiration Date:    «EXPIRATION_DATE_PERIOD_1»* Type of
Option:    Non-Statutory Stock Option Exercise Schedule:    The option will vest
and become exercisable for the Option Shares in four (4) successive equal
quarterly installments upon Optionee’s completion of each quarter of Continuous
Service over the one (1) year period measured from the Grant Date.

* The option will in no event remain exercisable beyond the close of business on
the last business day immediately prior to the Expiration Date.

 

1



--------------------------------------------------------------------------------

2. Option Term. The term of this option shall commence on the Grant Date and
continue to be in effect until the close of business on the last business day
prior to the Expiration Date, unless sooner terminated in accordance with
Paragraph 5 or 6 below.

3. Limited Transferability. The following provisions shall govern the
transferability of this option:

(a) This option may be assigned in whole or in part during Optionee’s lifetime
to one or more members of Optionee’s Immediate Family or to a trust established
for the Optionee and/or one or more Immediate Family members, provided such
assignment constitutes a gratuitous transfer by the Optionee for which no
consideration is directly or indirectly received. The assigned portion may only
be exercised by the person who acquires a proprietary interest in the option
pursuant to the assignment. The terms applicable to the assigned portion shall
be the same as those in effect for the option immediately prior to such
assignment and shall be set forth in such documents to be executed by the
Optionee and the assignee as the Corporation may deem appropriate.

(b) Optionee may also designate one or more persons as the beneficiary or
beneficiaries of this option. Should Optionee die while holding this option,
then the option shall, in accordance with such designation, be automatically
transferred to such beneficiary or beneficiaries upon the Optionee’s death. Such
beneficiary or beneficiaries shall take the transferred option subject to all
the terms and conditions of this Agreement, including (without limitation) the
limited time period during which this option may, pursuant to Paragraph 5 below,
be exercised following Optionee’s death.

4. Dates of Exercise. This option shall become exercisable for the Option Shares
in a series of installments over Optionee’s period of Continuous Service in
accordance with the Exercise Schedule set forth in Paragraph 1 above. As the
option becomes exercisable for such installments, those installments shall
accumulate, and the option shall remain exercisable for the accumulated
installments until (i) the close of business on the last business day prior to
the Expiration Date or (ii) the sooner termination of the option term under
Paragraph 5 or 6 below.

5. Cessation of Service. The option term specified in Paragraph 2 above shall
terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:

(a) Except as otherwise expressly provided in subparagraphs (b) through (d) of
this Paragraph 5, should Optionee cease to remain in Continuous Service for any
reason while this option is outstanding, then Optionee shall have until the
close of business on the last business day prior to the expiration of the
three-(3) year period measured from the date of such cessation of Continuous
Service during which to exercise this option for any or all of the Option Shares
for which this option is at the time vested and exercisable, but in no event
shall this option be exercisable at any time after the close of business on the
last business day prior to the Expiration Date.



--------------------------------------------------------------------------------

(b) Should Optionee’s Continuous Service terminate by reason of his or her death
while this option is outstanding, then this option may be exercised for any or
all of the Option Shares at the time subject to this option by (i) the personal
representative of Optionee’s estate, (ii) the person or persons to whom the
option is transferred pursuant to Optionee’s will or the laws of inheritance
following Optionee’s death or (iii) the person or persons to whom this option is
transferred during Optionee’s lifetime pursuant to a permitted transfer under
Paragraph 3(a) above, as the case may be. However, if Optionee dies while
holding this option and has an effective beneficiary designation in effect for
this option at the time of his or her death, then the designated beneficiary or
beneficiaries shall have the exclusive right to exercise this option following
Optionee’s death. Any such right to exercise this option shall lapse, and this
option shall cease to be outstanding, upon the close of business on the last
business day prior to the earlier of (i) the expiration of the three-(3) year
period measured from the date of Optionee’s death or (ii) the Expiration Date.
Upon the expiration of such limited exercise period, this option shall terminate
and cease to be outstanding for any exercisable Option Shares for which the
option has not otherwise been exercised.

(c) The applicable period of post-service exercisability in effect pursuant to
the foregoing provisions of this Paragraph 5 shall automatically be extended by
an additional period of time equal in duration to any interval within such
post-service exercise period during which the exercise of this option or the
immediate sale of the Option Shares acquired under this option cannot be
effected in compliance with applicable federal and state securities laws, but in
no event shall such an extension result in the continuation of this option
beyond the close of business on the last business day prior to the Expiration
Date.

(d) Should Optionee’s Continuous Service be terminated for Cause, or should
Optionee engage in any other conduct, while in such service or following
cessation of Continuous Service, that is materially detrimental to the business
or affairs of the Corporation (or any Related Entity), as determined in the sole
discretion of the Administrator, then this option shall terminate immediately
and cease to be outstanding.

(e) For purposes of the foregoing provisions of this Paragraph 5, Optionee shall
not be deemed to cease Continuous Service if Optionee continues to serve the
Corporation as a Director Emeritus immediately following his or her cessation of
service as a Board member without an intervening break in Continuous Service.

6. Change in Control.

(a) Should Optionee remain in Continuous Service until the effective date of a
Change in Control, then this option, to the extent outstanding at the time but
not otherwise fully exercisable, shall automatically accelerate so that this
option shall, immediately prior to the effective date of such Change in Control,
become exercisable for all of the Option Shares at the time subject to this
option and may be exercised for any or all of those Option Shares as fully
vested shares of Common Stock.



--------------------------------------------------------------------------------

(b) Immediately following the consummation of a Change in Control transaction,
this option shall terminate and cease to be outstanding, except to the extent
assumed by the successor corporation (or parent thereof) or otherwise continued
in effect pursuant to the terms of the Change in Control transaction.

(c) If this option is assumed in connection with a Change in Control or
otherwise continued in effect, then this option shall be appropriately adjusted,
immediately after such Change in Control, to apply to the number and class of
securities into which the shares of Common Stock subject to this option would
have been converted in consummation of such Change in Control had those shares
actually been outstanding at the time. Appropriate adjustments shall also be
made to the Exercise Price, provided the aggregate Exercise Price shall remain
the same. To the extent the actual holders of the Corporation’s outstanding
Common Stock receive cash consideration for their Common Stock in consummation
of the Change in Control, the successor corporation may, in connection with the
assumption or continuation of this option but subject to the Administrator’s
approval, substitute one or more shares of its own common stock with a fair
market value equivalent to the cash consideration paid per share of Common Stock
in such Change in Control, provided such common stock is readily tradable on an
established U.S. securities exchange or market.

(d) This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

7. Adjustment in Option Shares. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction, or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration, or should the value of outstanding shares of Common Stock be
substantially reduced as a result of a spin-off transaction or an extraordinary
dividend or distribution, or should there occur any merger, consolidation or
other reorganization, then equitable and proportional adjustments shall be made
by the Administrator to (i) the total number and/or class of securities subject
to this option and (ii) the Exercise Price. The adjustments shall be made in
such manner as the Administrator deems appropriate in order to reflect such
change, and those adjustments shall be final, binding and conclusive upon
Optionee and any other person or persons having an interest in the option. In
the event of any Change in Control transaction, the adjustment provisions of
Paragraph 6(c) above shall be controlling.

8. Stockholder Rights. The holder of this option shall not have any stockholder
rights with respect to the Option Shares until such person shall have exercised
the option, paid the Exercise Price and become a holder of record of the
purchased shares.



--------------------------------------------------------------------------------

9. Manner of Exercising Option.

(a) In order to exercise this option with respect to all or any portion of the
Option Shares for which this option is at the time vested and exercisable,
Optionee (or any other person or persons exercising the option) must take the
following actions:

(i) Execute and deliver to the Corporation a Notice of Exercise as to the Option
Shares for which the option is exercised or comply with such other procedures as
the Corporation may establish for notifying the Corporation, directly or through
a brokerage firm authorized by the Corporation to effect option exercises, of
the exercise of this option for one or more Option Shares. The applicable Notice
of Exercise may be obtained upon request through stockadministration@gilead.com
or by telephoning Stock Administration at 650-522-5517.

(ii) Pay the aggregate Exercise Price for the purchased shares in one or more of
the following forms:

(A) cash or check made payable to the Corporation; or

(B) through a special sale and remittance procedure pursuant to which Optionee
(or any other person or persons exercising the option) shall concurrently
provide irrevocable instructions (i) to a brokerage firm (reasonably
satisfactory to the Corporation for purposes of administering such procedure in
accordance with the Corporation’s pre-clearance/pre-notification policies) to
effect the immediate sale of all or a sufficient portion of the purchased shares
so that such brokerage firm can remit to the Corporation, on the settlement
date, sufficient funds out of the resulting sale proceeds to cover the aggregate
Exercise Price payable for all the purchased shares plus all applicable
Withholding Taxes and (ii) to the Corporation to deliver the certificates for
the purchased shares directly to such brokerage firm on such settlement date.

Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise (or other notification procedure) delivered to the
Corporation in connection with the option exercise.

(iii) Furnish to the Corporation appropriate documentation that the person or
persons exercising the option (if other than Optionee) have the right to
exercise this option.

(iv) Make appropriate arrangements with the Corporation (or Parent or Subsidiary
employing or retaining Optionee) for the satisfaction of all applicable
Withholding Taxes.



--------------------------------------------------------------------------------

(b) As soon as practical after the Exercise Date, the Corporation shall issue to
or on behalf of Optionee (or any other person or persons exercising this option)
a certificate for the purchased Option Shares (either in paper or electronic
form), with the appropriate legends affixed thereto.

(c) In no event may this option be exercised for any fractional shares.

10. Compliance with Laws and Regulations.

(a) The exercise of this option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Corporation and Optionee with all
Applicable Laws relating thereto.

(b) The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this option shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained. The
Corporation, however, shall use its best efforts to obtain all such approvals.

11. Successors and Assigns. Except to the extent otherwise provided in
Paragraphs 3 and 6 above, the provisions of this Agreement shall inure to the
benefit of and be binding upon the Corporation and its successors and assigns
and Optionee, Optionee’s assigns, the legal representatives, heirs and legatees
of Optionee’s estate and any beneficiaries of this option designated by
Optionee.

12. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Optionee shall be in writing and addressed to Optionee at the
most current address then indicated for Optionee on the Corporation’s records or
shall be delivered electronically to Optionee through the Corporation’s
electronic mail system. All notices shall be deemed effective upon personal
delivery or electronic delivery as specified above or upon deposit in the U.S.
mail, postage prepaid and properly addressed to the party to be notified.

13. Construction. This Agreement and the option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. In the event of any conflict between the provisions of
this Agreement and the terms of the Plan, the terms of the Plan shall be
controlling. All decisions of the Administrator with respect to any question or
issue arising under the Plan or this Agreement shall be conclusive and binding
on all persons having an interest in this option.

14. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to California’s conflict-of-laws rules.



--------------------------------------------------------------------------------

15. Excess Shares. If the Option Shares covered by this Agreement exceed, as of
the Grant Date, the number of shares of Common Stock which may without
stockholder approval be issued under the Plan, then this option shall be void
with respect to those excess shares, unless stockholder approval of an amendment
sufficiently increasing the number of shares of Common Stock issuable under the
Plan is obtained in accordance with the provisions of the Plan. In no event
shall the option be exercisable with respect to any of the excess Option Shares
unless and until such stockholder approval is obtained.

16. No Impairment of Rights. This Agreement shall not in any way be construed or
interpreted so as to affect adversely or otherwise impair the right of the
Corporation or its stockholders to remove Optionee from the Board at any time in
accordance with the provisions of applicable law.

17. Plan Prospectus. The official prospectus for the Plan is attached if this
option is the first option made to Optionee under the October 2007 restatement
of the Plan. Optionee may obtain an additional printed copy of the prospectus by
contacting Stock Administration through the internet at
stockadministration@gilead.com or by telephoning 650-522-5517.

18. Optionee Acceptance. Optionee must accept the terms and conditions of this
Agreement either electronically through the electronic acceptance procedure
established by the Corporation or through a written acceptance delivered to the
Corporation in a form satisfactory to the Corporation. In no event shall this
option be exercised in the absence of such acceptance.

IN WITNESS WHEREOF, Gilead Sciences, Inc. has caused this Agreement to be
executed on its behalf by its duly-authorized officer on the day and year first
indicated above.

 

GILEAD SCIENCES, INC.

By:

   

Title:

   



--------------------------------------------------------------------------------

APPENDIX

The following definitions shall be in effect under the Agreement:

A. Administrator shall mean the Compensation Committee of the Board (or any
subcommittee thereof) acting in its capacity as administrator of the Plan.

B. Agreement shall mean this Stock Option Agreement.

C. Applicable Laws shall mean the legal requirements related to the Plan and the
option under applicable provisions of the federal securities laws, state
corporate and state securities laws, the Code, the rules of any applicable Stock
Exchange on which the Common Stock is listed for trading, and the rules of any
non-U.S. jurisdiction applicable to options granted to residents therein.

D. Board shall mean the Corporation’s Board of Directors.

E. Cause shall mean the termination of Optionee’s Continuous Service as a result
of Optionee’s (i) performance of any act, or failure to perform any act, in bad
faith and to the detriment of the Corporation; (ii) dishonesty, intentional
misconduct, material breach of any fiduciary duty owed to the Corporation; or
(iii) commission of a crime involving dishonesty, breach of trust, or physical
or emotional harm to any person.

F. Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:

(i) a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction;

(ii) a sale, transfer or other disposition of all or substantially all of the
Corporation’s assets;

(iii) the closing of any transaction or series of related transactions pursuant
to which any person or any group of persons comprising a “group” within the
meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) becomes directly or indirectly (whether as a result of a
single acquisition or by reason of one or more acquisitions within the twelve-
(12) month period ending with the most recent acquisition) the beneficial owner
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or

 

A-1



--------------------------------------------------------------------------------

convertible into or exercisable for securities possessing) more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities (as measured in terms of the power to vote with respect
to the election of Board members) outstanding immediately after the consummation
of such transaction or series of related transactions, whether such transaction
involves a direct issuance from the Corporation or the acquisition of
outstanding securities held by one or more of the Corporation’s existing
stockholders; or

(iv) a change in the composition of the Board over a period of twelve
(12) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (a) have been Board members continuously
since the beginning of such period or (b) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) above who were still in office at the time the
Board approved such election or nomination.

In no event, however, shall a Change in Control be deemed to occur upon a
merger, consolidation or other reorganization effected primarily to change the
State of the Corporation’s incorporation or to create a holding company
structure pursuant to which the Corporation becomes a wholly-owned subsidiary of
an entity whose outstanding voting securities immediately after its formation
are beneficially owned, directly or indirectly, and in substantially the same
proportion, by the persons who beneficially owned the Corporation’s outstanding
voting securities immediately prior to the formation of such entity.

G. Code shall mean the Internal Revenue Code of 1986, as amended.

H. Common Stock shall mean shares of the Corporation’s common stock.

I. Consultant shall mean any person, including an advisor, who is compensated by
the Corporation or any Related Entity for services performed as a non-employee
consultant; provided, however, that the term “Consultant” shall not include
non-employee Directors serving in their capacity as Board members. The term
“Consultant” shall include (i) a former Board member during his or her period of
service as Director Emeritus immediately following his or her cessation of
service as a Board member, without an intervening break in Continuous Service,
or (ii) an individual serving as a member of the board of directors of a Related
Entity.

J. Continuous Service shall mean the performance of services for the Corporation
or a Related Entity (whether now existing or subsequently established) by a
person in the capacity of an Employee, Director or Consultant. For purposes of
this Agreement, Optionee shall be deemed to cease Continuous Service immediately
upon the occurrence of either of the following events: (i) Optionee no longer
performs services in any of the foregoing capacities for the Corporation or any
Related Entity or (ii) the entity for which Optionee is performing such services
ceases to remain a Related Entity of the Corporation, even though Optionee may
subsequently continue to perform services for that entity.

 

A-2



--------------------------------------------------------------------------------

K. Corporation shall mean Gilead Sciences, Inc., a Delaware corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of Gilead Sciences, Inc. which shall by appropriate action adopt the Plan.

L. Director shall mean a member of the Board.

M. Domestic Partner shall mean a person who meets and continues to meet all of
the criteria detailed in the Gilead Sciences Affidavit of Domestic Partnership
when the Domestic Partnership has been internally registered with the
Corporation by filing with the Corporation an original, properly completed,
notarized Gilead Sciences Affidavit of Domestic Partnership.

N. Employee shall mean an individual who is in the employ of the Corporation (or
any Related Entity), subject to the control and direction of the employer entity
as to both the work to be performed and the manner and method of performance.

O. Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 9 of the Agreement.

P. Exercise Price shall mean the exercise price per Option Share as specified in
Paragraph 1 of the Agreement.

Q. Exercise Schedule shall mean the schedule set forth in Paragraph 1 of the
Agreement, pursuant to which the option is to vest and become exercisable for
the Option Shares in four (4) successive equal quarterly installments upon
Optionee’s completion of each quarter of Continuous Service over the one
(1) year period measured from the Grant Date.

R. Expiration Date shall mean the date specified in Paragraph 1 of the Agreement
for measuring the maximum term for which the option may remain outstanding.

S. Fair Market Value per share of Common Stock on any relevant date shall be the
closing price per share of Common Stock (or the closing bid, if no sales were
reported) on that date, as quoted on the Stock Exchange that is at the time
serving as the primary trading market for the Common Stock; provided, however,
that if there no reported closing price or closing bid for that date, then the
closing price or closing bid, as applicable, for the last trading date on which
such closing price or closing bid was quoted shall be determinative of such Fair
Market Value. The applicable quoted price shall be as reported in The Wall
Street Journal or such other source as the Administrator deems reliable.

T. Grant Date shall mean the date of grant of the option as specified in
Paragraph 1 of the Agreement.

U. Immediate Family shall mean, with respect to Optionee, any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law or sister-in-law including adoptive relationships, Domestic
Partner, a trust in which such persons (or person)

 

A-3



--------------------------------------------------------------------------------

have more than fifty percent (50%) of the beneficial interest, a foundation in
which such persons (or person) control the management of such entity’s assets,
or any other entity in which such persons (or person) own more than fifty
percent (50%) of the voting interests.

V. 1934 Act shall mean the Securities Exchange Act of 1934, as amended from time
to time.

W. Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.

X. Notice of Exercise shall mean the notice of option exercise in the form
prescribed by the Corporation.

Y. Option Shares shall mean the number of shares of Common Stock subject to the
option as specified in Paragraph 1 of the Agreement.

Z. Optionee shall mean the person to whom the option is granted pursuant to the
Agreement.

AA. Parent shall mean a “parent corporation,” whether now or hereafter
established, as defined in Section 424(e) of the Code.

BB. Plan shall mean the Corporation’s 2004 Equity Incentive Plan, as amended
from time to time.

CC. Related Entity shall mean (i) any Parent or Subsidiary of the Corporation
and (ii) any corporation in an unbroken chain of corporations beginning with the
Corporation and ending with the corporation in the chain for which Optionee
provides services as an Employee, Director or Consultant, provided each
corporation in such chain owns securities representing at least twenty percent
(20%) of the total outstanding voting power of the outstanding securities of
another corporation or entity in such chain and there is a legitimate non-tax
business purpose for making this option grant to Optionee.

DD. Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global or
Global Select Market or the New York Stock Exchange.

EE. Subsidiary shall mean a “subsidiary corporation,” whether now or hereafter
established, as defined in Section 424(f) of the Code.

FF. Withholding Taxes shall mean any federal, state and local taxes required to
be withheld by the Corporation in connection with the exercise of the option.

 

A-4